DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10499159 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 1-7, filed 03/03/2021, with respect to claims 1 and 13 have been fully considered and are persuasive. The rejections of claims 1 and 13 have been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Ishii et al (US PUB 20120018611) discloses a method 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: pre-curing the elastomeric layer to increase the viscosity of the elastomeric layer, positioning one or more of a bobbin and a housing each having an end such that the end of the one or more of a bobbin and a housing extends at least partially into the elastomeric layer having the increased viscosity; and curing the elastomeric layer such that the viscosity is further increased and the elastomeric layer is secured to the one or more of the bobbin and the housing.

Claims 2-12 are allowed based on their respective dependency from claim 1.

Claim 13 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Ishii et al (US PUB 20120018611) discloses a device comprising: a compliant member having a substantially planar shape and formed of a single layer of a cured elastomeric material; and one or more of a bobbin and a housing each having an end. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 13: the one or more of a bobbin and a housing each having an end that extends at least partially into the compliant member; wherein the elastomeric material adheres to a portion of the housing and/or bobbin at the end of the housing and/or bobbin to form a meniscus having a height defined along a wall of the housing and/or bobbin and wherein the height of the meniscus is less than a height of a meniscus formed along the wall of the housing and/or bobbin for an uncured state of the elastomeric material.

Claims 14-16 are allowed based on their respective dependency from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/OYESOLA C OJO/Primary Examiner, Art Unit 2654.